Citation Nr: 0506006	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-31 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the 
appellant's need for aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from September 1952 to September 1954, and who 
died in September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to special 
monthly pension based on the need for regular aid and 
attendance.  A September 2002 RO decision granted special 
monthly pension at the housebound rate.   


FINDINGS OF FACT

1.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  

2.  The appellant is not a patient in a nursing home.

3.  The appellant does not require the daily assistance of 
another to perform the activities of daily living or to 
protect herself from the dangers of her environment, without 
which she would require nursing home or other institutional 
care.  


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502(b), 1521(d), 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1541(d)(2), where an otherwise eligible 
surviving spouse is in need of regular aid and attendance, an 
increased rate of pension is payable.  A person is considered 
in need of regular aid and attendance of another if such 
person is (1) a patient in a nursing home or (2) helpless or 
blind, or so nearly helpless or blind as to need or require 
the regular aid and attendance of another.  38 U.S.C.A. 
§ 1502(b); 38 C.F.R. § 3.351.  A surviving spouse will be 
considered to be in need of regular aid and attendance if she 
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).  

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress herself or to keep herself ordinarily clean and 
presentable; an inability to feed herself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).  

The appellant has submitted statements from private 
physicians, dated in May, August, and October 2002, and 
September 2003.  The May statement indicates that the 
appellant has arterial hypertension, depression and 
schizophrenia with diabetes mellitus, osteoarthritis, and 
anxiety.  It indicates that she needs the help of other 
persons to perform her household tasks and she is limited to 
her home.  The August statement indicates that the 
appellant's disabilities limit her mobility and she needs the 
help of family members.  It indicates that because of her 
depression she is not able to be alone and is limited to her 
home.  The October statement indicates that because of the 
appellant's disabilities she needs assistance for her 
personal care and maintenance.  The September 2003 statement 
indicates that the appellant is disabled completely for life 
and needs support to provide herself care.  All of these 
statements will be accorded small probative weight because 
they offer conclusions, but do not offer specific underlying 
findings to support those conclusions beyond offering the 
general diagnoses.  

The report of a January 2003 VA examination reflects that the 
appellant was not hospitalized, not bedridden nor wheelchair-
ridden, and was independent in her daily living need 
requirement.  The appellant complained of loss of balance, 
anxiety, restlessness, crying, depression with auditory 
hallucinations, loss of memory, generalized arthralgia, 
cramps in her legs, pain in her right knee, dizziness, and 
insomnia.  On examination she was alert, oriented, coherent, 
and cooperative.  Her posture was erect and she had 
satisfactory musculoskeletal function and coordination of her 
upper extremities.  There was diabetic neuropathy 
manifestation in the lower extremities with numbness and 
tingling sensation in the feet, but satisfactory 
musculoskeletal function and coordination.  There was no 
limitation of motion.  There was no evidence of weakness and 
normal balance.  There was normal propulsion and no muscular 
atrophy.  The appellant was able to walk without the 
assistance of another person and no mechanical aid was used 
or recommended.  She was able to leave the home at any time.  
The diagnoses included insulin-dependent diabetes mellitus, 
diabetic retinopathy background, diabetic neuropathy 
manifestation, glaucoma, status post laser treatment, early 
cataracts, controlled high blood pressure, and degenerative 
joint disease.  

The report of a February 2003 VA diabetes mellitus 
examination reflects that the appellant had had diabetes for 
over 20 years.  Her weight was stable and there was no 
restriction on activities.  She had received laser therapy in 
her right eye for diabetic retinopathy.  She had been 
hypertensive since 1964, but had no heart symptoms.  She had 
normal deep tendon reflexes and normal sensory function.  She 
complained of cramps at night, but had good arterial pulses 
and normal sensory function in her extremities, including her 
feet.  The diagnoses included diabetes mellitus, type II, 
diabetic retinopathy, status post laser therapy and 
cataracts, and systolic arterial hypertension.  

The report of a February 2003 VA eye examination reflects 
that the appellant had corrected visual acuity in the right 
eye of 20/40 and corrected visual acuity in the left eye of 
20/50.  She had no visual field deficit and no diplopia.  The 
diagnoses included no evidence of active nonproliferative 
diabetic retinopathy, evidence of previous diabetic macular 
edema treated with focal laser, refraction error, and ocular 
hypertension with no evidence of visual field defects 
associated to glaucoma.  

The report of a January 2003 VA joint examination reflects 
that the appellant had complaints associated with her 
shoulders, wrists, and knees.  No crutch, brace, cane, or 
corrective shoes were needed.  The examiner indicated that 
the appellant was independent in the activities of daily 
living with occasional need for assistance to snap on and off 
a clothing item.  Range of motion of the shoulders was 160 
degrees of abduction and flexion bilaterally.  The right 
shoulder had internal rotation of 45 degrees and external 
rotation of 60 degrees.  The left shoulder had internal 
rotation of 70 degrees and external rotation of 80 degrees.  
The wrists had 70 degrees of dorsiflexion and 70 degrees of 
palmar flexion, bilaterally.  The hands had 0 degrees of 
extension and 90 degrees of flexion of all joints, 
bilaterally.  The knees had 0 degrees of extension and 125 
degrees of flexion, bilaterally.  The appellant complained of 
pain with extension and flexion of all joints.  The examiner 
indicated that there was no additional limitation by pain, 
fatigue, weakness, or lack of endurance during the physical 
examination that was conducted.  The appellant ambulated with 
equal step length and normal cadence.  She used no assistive 
devices.  There was no ankylosis and no leg length 
discrepancy.  The diagnoses included degenerative joint 
disease of the shoulders, hands, knees, feet, and lumbar 
spine.  

The report of a January 2003 VA psychiatric examination 
reflects that the appellant had had psychiatric treatment in 
the past.  The appellant reported hearing her name called at 
night.  She complained of getting very anxious easily and 
took Xanax at night to sleep.  On examination she was clean, 
neatly dressed, and groomed.  She was alert and oriented 
times three, but her mood was somewhat depressed and anxious.  
Her affect was constricted.  Her attention, concentration and 
memory were good.  Her speech was clear and coherent.  She 
was not hallucinating.  She was not suicidal or homicidal.  
Her insight and judgment were fair and she exhibited good 
impulse control.  The diagnoses included depressive disorder 
and the examiner indicated that the appellant's Global 
Assessment of Functioning (GAF) was 65.  

The report of a February 2003 VA respiratory examination 
reflects that the appellant had mild dyspnea on exertion.  On 
examination her lungs were clear.  There was no evidence of 
cor pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  There was no evidence of weight change, and no 
evidence of restrictive disease.  The diagnosis was no 
significant respiratory disease found on exam.  

The report of a January 2003 VA spine examination reflects 
that the appellant complained of neck pain and low back pain 
associated with cold rainy weather.  She reported that she 
was able to walk approximately 20 to 25 minutes at a time 
without unsteadiness or falls.  She had last fallen 
approximately 5 months before when she tripped.  She did not 
use any assistive devices.  She reported occasional 
dizziness.  Range of motion of the cervical spine was 25 
degrees' flexion, 25 degrees' extension, 60 degrees' lateral 
rotation, bilaterally, and 10 degrees' lateral bending, 
bilaterally.  Range of motion of the lumbar spine was 
accomplished to 53 degrees' flexion, 10 degrees' extension, 
and 10 degrees' lateral bending, bilaterally.  The examiner 
indicated that there was painful lumbar flexion from 40 to 53 
degrees, but that range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance.  The 
diagnosis was cervical and lumbar myositis and lumbar 
degenerative joint disease.  

The reports of VA examinations will be accorded large 
probative weight because they provide underlying findings in 
addition to the diagnoses.  

It is neither contended nor shown that the appellant is a 
patient in a nursing home.  Neither is it contended or shown 
that she is nearly blind as to have corrected visual acuity 
of 5/200 or less in both eyes or concentric contraction of 
the visual field to 5 degrees or less.  Rather, it is shown 
that she is not a patient in a nursing home and that her 
corrected visual acuity is 20/40 on the right and 20/50 on 
the left.  Further, she does not have visual field defect.  
Therefore, a preponderance of the evidence is against an 
award of special monthly pension at the aid and attendance 
rate based on the appellant being a patient in a nursing home 
or being blind or nearly blind.  

On the basis of the above analysis with respect to the 
probative weights assigned a preponderance of the evidence 
reflects that the appellant is ambulatory, without any 
assistive device and that she can attend to her daily living 
needs.  A preponderance of the evidence reflects that she 
retains sufficient mobility in all of her extremities to feed 
and dress herself, and to attend to the wants of nature.  She 
is not bedridden.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, indicates that a GAF of 61 to 70 reflects some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  38 C.F.R. 
§ 4.130 (2004).  

With consideration of the GAF of 65 and the specific findings 
reported at the time of the January 2003 VA psychiatric 
examination the Board concludes that a preponderance of the 
evidence is against a finding that the appellant is unable to 
protect herself from the hazards or dangers incident to her 
daily environment.  Rather, a preponderance of the evidence 
supports a finding that the appellant is able to protect 
herself from the hazards or dangers incident to her daily 
environment.  Therefore, a preponderance of the evidence is 
against a finding that the appellant is so helpless as to 
need regular aid and attendance.  Accordingly, a 
preponderance of the evidence is against the appellant's 
claim for special monthly pension based on her need for aid 
and attendance of another.  

Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159(b)(C) (2004).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The appellant was provided with a VCAA notice in August 2002.  
This notice informed the appellant about the information and 
evidence that was still needed to substantiate her claim.  It 
informed her of what the VA would try to provide, as well as 
the information and evidence she was expected to provide.  It 
advised her that she should send the information describing 
the additional evidence or the evidence itself that pertained 
to the claim.  This effectively advised her, at page 2, that 
she should provide any evidence in her possession to support 
her claim.  The statement of the case, issued in September 
2003, provided her with VCAA implementing regulations.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimant's are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 
U.S.C.A. § 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre initial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, each of the four 
content requirements of a VCAA notice has been substantially 
satisfied.  

The appellant has been provided with every opportunity to 
supplement the record.  She has submitted multiple statements 
from private physicians, and has indicated that she does not 
desire a personal hearing.  She has been afforded multiple VA 
examinations.  

There is no indication that any additional information exists 
regarding the appellant's physical and mental health, or that 
any further notification would be of any benefit at this 
time.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its 
duty to inform and assist the appellant at every stage of 
this case.  Therefore, she will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  


ORDER

Special monthly pension based on the appellant's need for aid 
and attendance is denied.  



	                        
____________________________________________
	MARY GALLAGHER	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


